Citation Nr: 0103746	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-12 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
hepatitis.

2.  Entitlement to an evaluation in excess of 20 percent for 
avulsion, chip fracture, left ankle and fibula.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from May 1973 to November 
1978.  


FINDINGS OF FACT

1.  The veteran's hepatitis is largely manifested by signs of 
fatigue.  

2.  The veteran's left ankle fracture is evidenced by 
limitation of motion and chronic instability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for hepatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4114, Diagnostic Code 
7345 (2000).

2.  There is no higher evaluation than the current 20 percent 
rating for avulsion, chip fracture of the left ankle pursuant 
to VA schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R § 4.71, Diagnostic Code 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service connection for avulsion chip fracture of the left 
ankle was granted in April 1980, at which time it was 
assigned an evaluation of 10 percent from November 1978.  In 
a rating decision dated in February 1982, an evaluation of 20 
percent was assigned effective from May 1981.  

Subsequent rating actions continued the 20 percent evaluation 
based on VA outpatient treatment records and compensation 
examinations extending from 1989 to 1996 that revealed status 
post distal fibular and ankle fracture and degenerative joint 
disease.

In VA outpatient records extending from 1996 to 1998, noted 
are complaints of pain associated with the veteran's left 
ankle.  In an x-ray study dated in February 1998 of the left 
ankle, findings included channel in the distal fibula, which 
might have been from an old screw device that had been 
removed and apparent multiple old chip fractures with slight 
arthritic change.  In a liver and spleen scan dated in May 
1998, the examiner noted findings consistent with 
hepatocellular disease and diagnosed hepatitis C.  The liver 
was moderately enlarged.  In a record received in November 
1998, noted are blood transfusions that took place in June 
1992, March 1993, and two times in September 1997.  

In a rating decision dated in December 1998, the RO granted 
compensation for hepatitis under 38 U.S.C.A. § 1151 and 
assigned a 10 percent rating effective July 9, 1996.  That 
decision was based on VA medical center reports that 
indicated the above-noted blood transfusions in 1992, 1993, 
and in 1997, all of which were prior to a diagnosis of 
hepatitis C.  Also noted is that symptoms of the veteran's 
hepatitis C were previously associated with a diagnosis of 
pancreatitis and were not distinguishable.  

A VA record dated in September 1999 discloses complaints of 
left ankle pain and instability with occasional swelling.  
The veteran reported that his left ankle gave out on the 
average of once a day.  The examiner noted mild varus 
deformity of the left ankle with tenderness to palpation.  
Eversion was minimal; inversion was normal.  Motor strength 
was complete.  Dorsiflexion was 30 degrees; plantar flexion 
was normal.  Sensory was intact.  The assessment was chronic 
lateral instability of the left ankle; post-traumatic.  

VA examination in October 1999 revealed a history of chronic 
hepatitis C.  On examination, the examiner noted the liver 
was down two fingerbreadths beneath the right costal margin, 
the spleen tip was palpable, and the liver span was estimated 
to be approximately 14 centimeters.  The examiner commented 
that the manifestations of the veteran's liver disease were 
playing a minor role in his then-current situation.  None of 
the veteran's symptoms was attributable to hepatitis C alone 
and it was the examiner's opinion that hepatitis C did not 
impair the veteran's ability to function.  

During another VA examination in October 1999, in pertinent 
part, the examiner noted prior injections that had been 
discontinued.  The veteran complained of nausea, but denied 
abdominal pain.  As related to the veteran's left ankle 
disability, the examiner noted prior surgery after several 
breaks.  The veteran reported constant pain associated with 
swelling, weakness, inflammation, and a lack of endurance and 
fatigue.  The veteran reported that he was in physical 
therapy.  

On examination, the examiner noted a six centimeter non-
tender left lateral malleolus scar, not disfiguring.  There 
was no inflammation, tissue loss, adherence, or abnormality 
about the scar.  Diagnoses rendered included hepatitis C.  
Conclusions regarding the left ankle were deferred to a 
specialist. 

VA orthopedic examination in October 1999 revealed the 
veteran's history of left ankle fracture.  Noted are 
complaints of mild discomfort and intermittent periods of 
instability of the left ankle.  The veteran wore a lace-up 
ankle brace and was scheduled to be fitted for a hinged ankle 
brace.  He also reported tenderness and stated that he was 
taking medication.  On range of motion, dorsiflexion of the 
left ankle measured at 10 degrees and plantar flexion at 40 
degrees with pain.  There was no weakness, lack of endurance, 
fatigue, or incoordination.  Deep tendon reflexes were active 
and normal.  Subtalar motion, eversion, and inversion were 
normal.  Some tenderness was noted at the site of the 
previous surgery, but there was no effusion, swelling, or 
masses.  

The examiner commented that upon a review of the prior x-ray 
studies done, there were abnormal findings such as evidence 
of instability of the ankle and talar tilt within the 
mortise.  The diagnosis rendered was avulsion chip fracture, 
left ankle and fibula, status post-operative ligamentous 
reconstruction with residual degenerative changes and 
symptoms suggestive of chronic instability.  The examiner 
further noted limitation of motion due to pain, which while 
it did not interfere with employment, it did preclude 
prolonged walking, climbing, and crouching.  

In a November 1999 statement, a gastroenterologist attached 
an addendum to his October 1999 examination.  Noted is a 
review of the veteran's blood tests, which confirmed 
hepatitis C.  The liver function test was within normal 
limits as was the prothrombin time of 1.7.  There were no 
signs of anemia or bleeding.  The examiner repeated that the 
veteran's symptoms could not be solely attributable to 
hepatitis C; rather, they were also related to other 
disorders, namely alcoholic liver disease.  

An undated VA opinion revealed severe left ankle arthritis 
with difficulty ambulating more than 100 yards without severe 
pain and limitation of motion.  

A personal hearing was held in March 2000, at which time the 
veteran was asked about symptoms related to his hepatitis C.  
The veteran testified that he spent about 10 to 11 hours per 
day in bed to ease the "garbagey" feeling he had inside.  
Transcript (T.) at 1.  He no longer had the stamina to take 
walks with his children.  (T.) at 1.  He also stated that he 
could not take certain medications because of his hepatitis C 
and other non service-connected disabilities.  (T.) at 1, 2.  
Also, the veteran stated that he got constant 
gastrointestinal pain and that it was aggravated more with 
certain foods.  (T.) at 2.  He testified that he had been 
seeking VA treatment for many years.  (T.) at 2.  He was not 
taking medication at the time of the hearing, but stated that 
he was previously on Interferon, which was not effective.  
(T.) at 3.  When asked about VA treatment for his hepatitis 
C, the veteran testified that he sought treatment every 
couple of months.  (T.) at 4.  

When questioned as to his left ankle, the veteran stated that 
it always hurt.  (T.) at 5.  He used a hinged brace that kept 
the ankle more stable and limited the amount of chipping.  
(T.) at 5.  When asked about his activities, the veteran 
could not do such things as take walks or mow the lawn, but 
there were days when he did feel somewhat better.  (T.) at 5.  
The veteran stated that he had severe arthritis in his left 
ankle and had shots for the pain.  (T.) at 6.  The veteran 
also testified that without a brace, he might be able to walk 
the length of a football field without having to stop and 
rest.  (T.) at 6.  He could no longer swim much and 
complained of cracking.  (T.) at 7.  The veteran was told 
that was due to the bone chips.  (T.) at 8.   

The veteran underwent left ankle fusion in September 2000 to 
help eliminate pain.  Clinical findings included thinned 
cartilage on the talar and the distal tibia.  The veteran had 
significant anterior ankle instability with a 2-3+ anterior 
drawer.  Also noted on the operative report is hepatitis C 
asymptomatic with fatigue.  

A hearing before a Board Member was held in December 2000, at 
which time the veteran testified that he was currently being 
treated for his left ankle, but could not take any anti-
inflammatory because of his hepatitis C.  (T.) at 3.  Since 
the ankle fusion, the veteran stated that his ankle was 
always swollen.  (T.) at 4.  When asked about range of 
motion, the veteran stated that he had chronic lateral 
instability, which had worsened.  (T.) at 6.  Prior to 
surgery, he testified that he was not able to stand on it all 
the time and did have pain.  (T.) at 6.  He reported that he 
could stand on it for an hour at the most.  (T.) at 6.  

The veteran testified that he received Social Security 
benefits due to heart problems.  (T.) at 7.  When he used to 
work, he missed a lot of work due to his ankle.  (T.) at 8.  
When asked about his hepatitis C, the veteran stated that he 
was not under any treatment at that time.  (T.) at 10.  When 
he was first told that he had hepatitis C, he was on 
Interferon treatment.  (T.) at 10.  The veteran has had two 
liver biopsies and was told that nothing could be done about 
the damage to his liver from hepatitis C.  (T.) at 11.  When 
asked about symptomatology, the veteran testified that he was 
easily fatigued, could not do much in the way of activity, 
and had gastrointestinal problems.  (T.) at 12.  


II. Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Limited motion of the ankle is rated under 38 C.F.R. Part 4, 
§ 4.71(a), Diagnostic Code 5271 (2000).  Diagnostic Code 5271 
provides for an evaluation of ten percent for moderate 
limitation and an evaluation of 20 percent for marked 
limitation.  

Pertinent regulations provide that for healed nonsymptomatic 
hepatitis, a zero percent rating is warranted.  For a 
10 percent rating, there must be demonstrable liver damage 
with mild gastrointestinal disturbance.  For a 30 percent 
rating, minimal liver damage is required with associated 
fatigue, anxiety, and gastrointestinal disturbance of a 
lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  For a 60 percent 
rating, the regulations require moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2000).  

Under 38 C.F.R. § 3.321(b)(1), in exceptional cases where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service is authorized to approve an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  Where a case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, an 
extraschedular evaluation may be appropriate.  38 C.F.R. 
§ 3.321(b)(1) (2000).

III. Analysis

Hepatitis C

With respect to the veteran's assertions regarding his 
hepatitis C, at the outset, the Board notes that the record 
contains multiple outpatient records related to both his 
service-connected and his non service-connected disabilities, 
symptoms of which are not always clearly attributable to one 
disease or another.  Nonetheless, the veteran in this case 
has not presented competent evidence of the required 
symptomatology for the next higher rating of 60 percent for 
hepatitis C.  Overall, the veteran has not presented clinical 
findings of such symptomatology as moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression. 

While the claims file does include evidence of 
gastrointestinal problems, complaints of fatigue, and liver 
problems, there is nothing to suggest or tends to suggest 
disabling symptomatology associated with the veteran's 
hepatitis C.  During his hospitalization in October 1999, the 
veteran complained of mild fatigue.  It is clear from his 
medical history that the veteran has been diagnosed in the 
past with pancreatitis.  Shortly thereafter, the examiner 
submitted an addendum in which it is noted that the veteran's 
liver function test was within normal limits and that there 
were no signs of anemia or bleeding.  The examiner also 
indicated that there was no causal relationship between the 
veteran's hepatitis C and other conditions noted.  

Thus, the veteran has not presented clinical evidence of 
increased severity associated with his hepatitis C so as to 
warrant the next higher rating.  Although the symptomatology 
appear to overlap as between his hepatitis C and other 
disabling disorders, there is no medical evidence of moderate 
liver damage, recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression so as to warrant 
the next higher rating under the relevant rating code.  See 
supra, 38 C.F.R. § 4.114, Diagnostic Code 7345.  As noted 
above, during the September 2000 examination, the veteran's 
hepatitis C was noted as asymptomatic.  During VA examination 
in October 1999, it was the examiner's opinion that hepatitis 
C did not impair the veteran's ability to function.

Moreover, the rule regarding benefit of the doubt does not 
apply in this case in that the preponderance of the evidence 
weighs against an increased evaluation.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2000).  Therefore, the 
veteran's claim necessarily is denied for a lack of clinical 
evidence to substantiate impairment to the extent required 
for an evaluation greater than the current 30 percent.   For 
essentially the same reasons, an extraschedular rating 
pursuant to 38 C.F.R. § 3.321 (b)(1) is not in order.  

Left ankle and fibula

At the outset, the Board notes that the veteran currently 
receives the maximum rating available for his avulsion, chip 
fracture of the left ankle and fibula under the appropriate 
rating criteria.  See 38 C.F.R. § 4.71, Diagnostic Code 5271.  
In other words, the veteran's left ankle disability is 
evaluated at 20 percent for marked limitation of motion.  
While the assignment of a particular diagnostic code turns on 
the factual circumstances of the specific case at hand, see 
Butts v. Brown, 5 Vet. App. 532, 538 (1993), there is no 
medical history, current diagnosis, or demonstrated 
symptomatology so as to warrant a change in the present 
diagnostic code.  

Specifically, there is no medical evidence of ankylosis of 
the ankle or the tarsal joint so as to warrant an evaluation 
higher than 20 percent under Diagnostic Codes 5270.  
Moreover, there are no other diagnostic codes in the rating 
schedule that are pertinent to this veteran's left ankle 
disability.  Further, as noted above, there was no 
inflammation, tissue loss, adherence, or abnormality about 
the surgical scar.  Thus, the Board concludes that the 
veteran is not entitled to an evaluation greater than the 
current 20 percent under Diagnostic Code 5271.  

Moreover, the RO has considered the provisions of 38 C.F.R. 
§ 3.321 as to an extraschedular rating.  Nonetheless, there 
are no clinical records to substantiate an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, an extraschedular evaluation 
may be appropriate.  See supra 38 C.F.R. § 3.321(b)(1).  
Therefore, on this basis as well, the veteran's left ankle 
disability does not warrant an evaluation in excess of the 
current 20 percent.  


ORDER


Entitlement to an evaluation in excess of 30 percent for 
hepatitis C is denied.

Entitlement to an evaluation in excess of 20 percent for 
avulsion, chip fracture, left ankle and fibula is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

